Order filed January 25, 2022




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-21-00478-CV
                                   ____________

   OLUBUNMI AJANAKU AND OLUKAYODE AJANAKU, Appellants

                                         V.

                       MARDAN DADASHEV, Appellee


                  On Appeal from County Court at Law No. 1
                           Fort Bend County, Texas
                    Trial Court Cause No. 18-CCV-062210

                                     ORDER

      This court has notified the parties that it appears the record before this court
does not contain a final judgment. On January 5, 2022, a supplemental clerk’s
record was filed containing a settlement agreement. On January 18, 2022, a letter
was filed by appellee informing this court that the appeal has been resolved by an
attached settlement agreement.

      The parties have not filed a motion to dismiss the appeal or other dispositive
motion. See Tex. R. App. P. 42.1. The appeal will be dismissed for lack of
jurisdiction unless any party files a response on or before February 4, 2022,
showing meritorious grounds for continuing the appeal.

                                  PER CURIAM



Panel Consists of Justices Jewell, Bourliot, and Poissant.